Title: To John Adams from John Bondfield, 24 March 1782
From: Bondfield, John
To: Adams, John



Bordeaux 24 March 1782
Sir

Permit me to congratulate you on the progress which the vigorous resolves of the province of Frise informs us is taking to a publick acknowledgement of the american Independance as also of the late resolves of the British parlement. The Neutral Consuls at this Port construe the late Acts to a licence to their flag to transport Goods to the United States under the privalidge and restrictions observed in Europe and at present in the West Indies. I dined yesterday with the prussien Consul he is ready to embark deeply in conections with us so soon as licence is granted. We have upwards of one hundred Sail of neutral Ships in this port all which wish to be Charterd for America. The late resolves of Parlement is not a direct acknowledgement of Independance but under the present situation of Great Britain with the neutral powers a spirritted instruction from the Emperor or the King of Prussia to their Consuls would smoth the road. Every State are anxious to open Commercial Conections with us. You have brought Holland to your terms. The Confederated Neutrals are impowerd by their Union to Act without Control being satisfied there can be no longer a doubt of Americas ever returning under the Gouvernment of Great Britain. To obtain a Cessation of Hostilities and establish a firm and speedy Peace Spirritted resolves of all the European Nations is the most certain line. But these Neutrals reap such advantages that is more probable they will add feul to the Flame than attempt any measure to bring about a Conciliation.
We expect our Great West India fleet from St Domingo dayly. We are held in suspence by the various reports transmitted of the Operations at St. Kitts from Cadiz by a vessel that left martinico 29 Jany. The French possest the Island but Brimstone Hill was stil in possession of the English. I have the Honor to be with due respect Sir your most Obedient Humble Servant

John Bondfield

